Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Howarah on 1-28-22.

The application has been amended as follows: 
Please ENTER Examiners Claim Amendments field 1-28-22.pdf.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-2, 4-6, 8-12, 14-16, 18-22, 24-26, 28-30, 32, and 34-38 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. (Currently Amended) 
A method of wireless communication performed by a user equipment (UE), the method comprising:
receiving a configuration for a first reference signal of a first active bandwidth part;
determining a configuration for a second reference signal of a second bandwidth part without receiving the configuration for the second reference signal based at least in part on the configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are quasi-co-located with regard to at least a spatial parameter, and wherein the second bandwidth part is deactivated and to be activated irrespective of whether the first active bandwidth part is deactivated; and
receiving the second reference signal based at least in part on the configuration for the second reference signal.

Independent Claim 11. (Currently Amended) 
A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to:
receive a configuration for a first reference signal of a first active bandwidth part;
determine a configuration for a second reference signal of a second bandwidth part
, and wherein the second bandwidth part is deactivated and to be activated irrespective of whether the first active bandwidth part is deactivated; and
receive the second reference signal based at least in part on the configuration for the second reference signal.

Independent Claim 21. (Currently Amended) 
A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to:
receive a configuration for a first reference signal of a first active bandwidth part;
determine a configuration for a second reference signal of a second bandwidth part
without receiving the configuration for the second reference signal based at least in part on the configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the
first reference signal and the second reference signal are quasi-co-located with regard to at least a spatial parameter, and wherein the second bandwidth part is deactivated and to be activated irrespective of whether the first active bandwidth part is deactivated; and


Independent Claim 25. (Currently Amended) 
An apparatus for wireless communication, comprising:
means for receiving a configuration for a first reference signal of a first active bandwidth part;
means for determining a configuration for a second reference signal of a second
bandwidth part without receiving the configuration for the second reference signal based at least in part on the configuration for the first reference signal of the first active bandwidth part, wherein the configuration for the second reference signal is determined as if the first reference signal and the second reference signal are quasi-co-located with regard to at least a spatial parameter, and wherein the second bandwidth part is deactivated and to be activated irrespective of whether the first active bandwidth part is deactivated; and
means for receiving the second reference signal based at least in part on the configuration for the second reference signal.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ly (US 2021/0111960 A1, same assignee) discloses a base station may configure a bandwidth part (BWP) switching configuration of a user equipment in connection with a dual active protocol stack (DAPS) handover based at least in part on a BWP switching rule; and perform the DAPS handover. Numerous other aspects {Claims 1-46}.

Zhou (US 10,880,949 B2) discloses a wireless device may use a BWP control procedure and/or a BWP timer management procedure for activating, deactivating, and/or switching BWPs, for example, using multiple active BWPs. A base station may send information comprising one or more fields indicating an action associated with a BWP, for example, if multiple active BWPs are supported. A wireless device may control a first BWP inactivity timer associated with a first active BWP, for example, based on activating, deactivating, and/or switching a second BWP {Figs.10,21-48}.

Ly (US 2019/0222290 A1, same assignee) discloses techniques and apparatus for operations with switching active bandwidth parts (BWPs), such as for radio link monitoring (RLM), beam failure recovery, random access, and/or other operations. As described herein, a UE may be configured with one or more sets of BWPs. The UE may determine/select the uplink and/or downlink BWP to use. For example, the UE can determine to use an active BWP or to switch to another BWP. The UE may use the 

Liao (US 11,140,675 B2) discloses a method of supporting active bandwidth part (BWP) switching under carrier aggregation (CA). To avoid longer switching delay and multiple interruptions in other component carriers (CCs)/cells, the starting time of the later active BWP switching in one cell should fall outside the switching delay of the earlier active BWP switching in another cell. If the later active BWP switching is DCI-based, then the network should schedule the later active BWP switching outside the switching delay of the earlier active BWP switching. If the later active BWP switching is timer-based, then the UE should not perform the later active BWP switching until the earlier active BWP switching is completed {Figs.1-8}.

Zhou (US 2019/0141546 A1) discloses a base station may send, to a wireless device, a medium access control (MAC) control element (CE) comprising a bandwidth part identifier field and a channel state information (CSI) report configuration field. Based on the MAC CE, the wireless device may activate the CSI report configuration for a bandwidth part indicated by the bandwidth part identifier field. The wireless device may transmit one or more CSI reports based on the CSI report configuration {Figs.29-45}.

Geirhofer (US 9,673,945 B2, same assignee) discloses techniques for implicitly linking aperiodic channel state information (A-CSI) reports to CSI-reference signal (CSI-

Jeon (US 2019/0132862 A1) discloses a pre-configuration of a grant of a non-active bandwidth part (BWP) or other wireless resource may be beneficial to reduce signaling overhead. A base station may not need to transmit a DCI to activate a configured grant if the configured grant on a non-active BWP is activated based on switching an active BWP to a pre-configured BWP. If a configured grant on a non-active BWP is activated, a base station may not need to transmit a DCI on a new active BWP for a resource grant. A wireless device may receive a DCI indicating a switch an active BWP from a first BWP to a second BWP for a particular cell. The configured grants may be type 1 grant-free transmission that may not need activation signaling. The activation and/or deactivation of the one or more configured grants may depend on the state of the second BWP {Figs.15-19}.

Jeon (US 2019/0289513 A1) discloses a base station may configure a power control process associated with a wireless device. Closed-loop power control (CL-CP) for the wireless device may be reset based on a change of channel conditions. The 

Orsino (US 2021/0188780 A1) discloses a wireless device is configured to selectively operate in one of two or more previously configured bandwidth parts (BWPs), each BWP being a different subset of an available bandwidth for uplink and/or downlink operation. The wireless device receives an indication to switch from use of a first BWP to a second BWP, and after switching to use of the second BWP, applies a predetermined default configuration, corresponding to the second BWP, to one or more physical layer parameters and/or procedures {Figs.1-4,8-11}.

Bi (EP 3836677 A1) discloses when a network device in embodiments of the present invention sends bandwidth resource indication information to a terminal by using downlink control information, the network device may impose some constraints on uplink transmission mode-related configuration information or SRS-related configuration information on an indicated bandwidth resource, and other indication information carried in the downlink control information, so that no ambiguity occurs when the terminal parses the bandwidth resource indication information. Alternatively, when a side of a terminal receives bandwidth resource indication information sent by a network device by using downlink control information, the terminal parses, in an unambiguous interpretation manner, configuration information on a bandwidth resource indicated by the bandwidth resource indication information in the downlink control information. Therefore, a BWP is smoothly switched to perform uplink transmission, uplink 

Bao (EP 3780770 A1) discloses a method for bandwidth part (BWP) operating of a serving cell, adapted to a user equipment (UE) in a first BWP. The method includes: receiving a signaling; and determining whether to switch to a second BWP from the first BWP according to the signaling {Figs.1-31}.

Lin et al (A Primer on Bandwidth Parts in 5G New Radio, 2018, Mediatek, pages 1-15) discloses the fifth generation (5G) wireless access technology, known as New Radio (NR), features flexibility to support a variety of usage scenarios. One of the basic concepts in 5G NR is bandwidth part (BWP), which is, at a high level, a set of contiguous resource blocks configured inside a channel bandwidth. BWP spans across many 5G NR specifications developed by the 3rd Generation Partnership Project. Understanding how BWP operates is vital to understanding 5G NR. This article provides an overview of the essentials of BWP in the NR technical specifications. We describe fundamental BWP concepts, BWP configuration methods, and BWP switch mechanisms. We also discuss user equipment capabilities in terms of BWP support and share our thoughts on use cases of BWP for NR deployments.

Mediatek (Bandwidth Part Adaptation, 2019, 5G NR User Experience and Power Consumption Enhancements, pages 1-15) discloses efficient spectrum usage and utilization for different types of user applications is becoming increasingly important for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464